DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A of Fig. 9 in the reply filed on 6/3/2022 is acknowledged.  Claims 7, 15, and 19 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US 2015/0200252 A1).
Regarding claim 1, Ching teaches an integrated circuit (IC) structure (NMOS finFET 2200A in Fig. 22A-31F of Ching), comprising: 
a semiconductor fin (2302 in Fig. 23A) having a first longitudinal extent (S/D region of the fin 2302) and a second longitudinal extent (channel region of the fin 2302), the semiconductor fin having: 
an upper fin portion (2302 in Fig. 28A) having a uniform lateral dimension (as indicated in Figs. 28A of Ching, the portion 2302 has uniform width along its entire length) in the first longitudinal extent and the second longitudinal extent (the portion of 2302 in the channel region is labeled 3008 in Fig. 30A), 
a first subfin portion (portion of 2302m in the S/D region, as labeled in Fig. 25B) under the upper fin portion in the first longitudinal extent having a first lateral dimension (width of the portion 2302m in the S/D region), and 
a second subfin portion (portion of 2302m in the channel region at the same level as the buried oxide 3014, as shown in Fig. 31C) under the upper fin portion in the second longitudinal extent (channel region) having a second lateral dimension (width of the second subfin portion as defined above) different than the first lateral dimension (as shown in Fig. 30A and [0052] of Ching, the buried oxide 3014 is only formed in the channel region.  As shown in Fig. 31C, this buried oxide 3014 extends into the fin, so the width of the second subfin portion is smaller than that of the first subfin portion).  
Regarding claim 2, Ching teaches all the limitations of the IC structure of claim 1, and also teaches wherein the second lateral dimension is less than the first lateral dimension (as taught in claim 1 above).  
Regarding claim 3, Ching teaches all the limitations of the IC structure of claim 2, and also teaches wherein the second subfin portion has inwardly curved outer surfaces (as shown in Fig. 31C of Ching).  
Regarding claim 4, Ching teaches all the limitations of the IC structure of claim 1, and also teaches wherein each subfin portion is within a trench isolation (2402, 2502 and 3014 in Fig. 31C of Ching), wherein the trench isolation has a bulbous cross-sectional shape (the shape from the bulging sidewalls of 3014) adjacent the second subfin portion.  
Regarding claim 9, Ching teaches all the limitations of the IC structure of claim 1, and also teaches wherein the semiconductor fin includes a plurality of fins (as shown in Figs. 22A-31F of Cheng).  

Regarding claim 17, Ching teaches a method (method forming NMOS finFET 2200A in Fig. 22A-31F of Ching), comprising: 
forming a semiconductor fin (2302 in Fig. 23A) having a first longitudinal extent (S/D region of the fin 2302) and a second longitudinal extent (channel region of the fin 2302), the semiconductor fin having: 
an upper fin portion (2302 in Fig. 28A) having a uniform lateral dimension (as indicated in Figs. 28A of Ching, the portion 2302 has uniform width along its entire length) in the first longitudinal extent and the second longitudinal extent (the portion of 2302 in the channel region is labeled 3008 in Fig. 30A), 
a first subfin portion (portion of 2302m in the S/D region, as labeled in Fig. 25B) under the upper fin portion in the first longitudinal extent having a first lateral dimension (width of the portion 2302m in the S/D region), and 
a second subfin portion (portion of 2302m in the channel region at the same level as the buried oxide 3014, as shown in Fig. 31C) under the upper fin portion in the second longitudinal extent (channel region) having a second lateral dimension (width of the second subfin portion as defined above) different than the first lateral dimension; and 
forming a metal gate structure (3106 in Fig. 31A, as described in [0056] and [0041]) over the semiconductor fin.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0229570 A1) in view of Ching.
Regarding claim 1, Cheng teaches an integrated circuit (IC) structure (LDMOS finFET in Figs. 1-8C of Cheng), comprising: 
a semiconductor fin (205) having a first longitudinal extent (region surrounding the drain 704 in Fig. 8C) and a second longitudinal extent (region under the gate 504b).
But Cheng does not teach that the semiconductor fin having: an upper fin portion having a uniform lateral dimension in the first longitudinal extent and the second longitudinal extent, a first subfin portion under the upper fin portion in the first longitudinal extent having a first lateral dimension, and a second subfin portion under the upper fin portion in the second longitudinal extent having a second lateral dimension different than the first lateral dimension.  
Ching teaches a method of forming an NMOS finFET (Fig. 22A-31F of Ching).  The method comprises: forming a plurality of fins (2302 in Fig. 23A) on a substrate (2202b); forming a dummy gate structure (2912 in Fig. 29A) and associated S/D structure (2918); removing the dummy gate structure (see Fig. 30A of Ching) to expose the channel region (3008) of the fins; forming buried oxide regions (3014 in Figs. 30A and 31C) on the sidewalls of the middle of the fins (see [0052]-[0053] of Ching); forming a metal gate structure over the fins (3106 in Fig. 31A of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the buried oxide regions (3014 in Fig. 30A of Ching) as according to Ching in the channel region of Cheng, in order to increase the isolation of the channel portion of adjacent fins (see Abstract of Ching).
As incorporated, the semiconductor fin would have an upper fin portion (2302 in Fig. 28A) which has a uniform lateral dimension (as indicated in Figs. 28A of Ching, the portion 2302 has uniform width along its entire length) in the first longitudinal extent and the second longitudinal extent (the portion of 2302 in the channel region is labeled 3008 in Fig. 30A), a first subfin portion (portion of 2302m in the S/D region, as labeled in Fig. 25B) under the upper fin portion in the first longitudinal extent (drain region 704) having a first lateral dimension (width of the portion 2302m in the S/D region), and a second subfin portion (portion of 2302m in the channel region at the same level as the buried oxide 3014, as shown in Fig. 31C of Ching) under the upper fin portion in the second longitudinal extent (channel region) having a second lateral dimension (width of the second subfin portion as defined above) different than the first lateral dimension (as shown in Fig. 30A and [0052] of Ching, the buried oxide 3014 is only formed in the channel region.  As shown in Fig. 31C, this buried oxide 3014 extends into the fin, so the width of the second subfin portion is smaller than that of the first subfin portion).
Regarding claim 5, Cheng in view of Ching teaches all the limitations of the IC structure of claim 1, and also teaches wherein the second subfin portion is within a drain extension region (as shown in Fig. 8C of Cheng, the channel region is under the gate 504b which is in the N-well 208) of a fin-type laterally-diffused metal oxide semiconductor (LDMOS) device.  
Regarding claim 6, Cheng in view of Ching teaches all the limitations of the IC structure of claim 5, and also teaches wherein a portion of the first subfin portion is within the drain extension region (as shown in Fig. 8C of Cheng, the first subfin portion around the drain 704 is also in the n-well 208).  
Regarding claim 8, Cheng in view of Ching teaches all the limitations of the IC structure of claim 5, and also teaches wherein the LDMOS device includes a trench isolation (2502 in Fig. 30A of Ching, which is analogous to 204 in Cheng) in an n-well (n-well 208 in Fig. 8C of Cheng) within the drain extension region and adjacent to the drain region.  

Claims 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2016/0225896 A1) in view of Ching and Abadeer et al. (US 6876035 B2).
Regarding claim 10, Yoo teaches a fin-type field effect transistor (FinFET) laterally-diffused metal-oxide semiconductor (LDMOS) device (LDMOS finFET in Figs. 1-4 of Yoo), comprising: 
a semiconductor fin (F1) having a first longitudinal extent (region of fin F1 from gate electrode 140 to end of body contact 112 in Fig. 2) and a second longitudinal extent (region of fin F1 from gate electrode 140 to end of body contact 112 in Fig. 2), 
a p-well (206) in part of the first longitudinal extent; 
an n-well (208) in at least the second longitudinal extent; 
a source (702) region in the p-well; 
a drain region (704) in the n-well; and
a first gate structure (140) extends over the p-well and n-well.  
But Yoo does not teach that the semiconductor fin having: an upper fin portion having a uniform lateral dimension in the first longitudinal extent and the second longitudinal extent, a first subfin portion under the upper fin portion in the first longitudinal extent having a first lateral dimension, and a second subfin portion under the upper fin portion in the second longitudinal extent having a second lateral dimension different than the first lateral dimension; and a drain extension region in the n-well, wherein the second subfin portion is within the drain extension region.
Ching teaches a method of forming an NMOS finFET (Fig. 22A-31F of Ching).  The method comprises: forming a plurality of fins (2302 in Fig. 23A) on a substrate (2202b); forming a dummy gate structure (2912 in Fig. 29A) and associated S/D structure (2918); removing the dummy gate structure (see Fig. 30A of Ching) to expose the channel region (3008) of the fins; forming buried oxide regions (3014 in Figs. 30A and 31C) on the sidewalls of the middle of the fins (see [0052]-[0053] of Ching); forming a metal gate structure over the fins (3106 in Fig. 31A of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the buried oxide regions (3014 in Fig. 30A of Ching) as according to Ching in the channel region of Cheng, in order to increase the isolation of the channel portion of adjacent fins (see Abstract of Ching).
As incorporated, the semiconductor fin would have an upper fin portion (2302 in Fig. 28A) which has a uniform lateral dimension (as indicated in Figs. 28A of Ching, the portion 2302 has uniform width along its entire length) in the first longitudinal extent and the second longitudinal extent (the portion of 2302 in the channel region is labeled 3008 in Fig. 30A), a first subfin portion (portion of 2302m in the S/D region, as labeled in Fig. 25B) under the upper fin portion in the first longitudinal extent (drain region 704) having a first lateral dimension (width of the portion 2302m in the S/D region), and a second subfin portion (portion of 2302m in the channel region at the same level as the buried oxide 3014, as shown in Fig. 31C of Ching) under the upper fin portion in the second longitudinal extent (channel region) having a second lateral dimension (width of the second subfin portion as defined above) different than the first lateral dimension (as shown in Fig. 30A and [0052] of Ching, the buried oxide 3014 is only formed in the channel region.  As shown in Fig. 31C, this buried oxide 3014 extends into the fin, so the width of the second subfin portion is smaller than that of the first subfin portion).
But Yoo in view of Ching does not teach the FinFET LDMOS device comprises: a drain extension region in the n-well, wherein the second subfin portion is within the drain extension region.
Abadeer teaches a NMOS LDMOS device (Fig. 2 of Abadeer).  The device comprises a n+ drain region (206); a n-drift region (202) and a n- layer (204) forming an extended drain region (as stated in column 3 lines 43-45 of Abadeer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added an extended drain region, as taught by Abadeer, in Yoo-Ching device in order to improve the breakdown voltage of the device.
As incorporated, the n-drift region 202 of Abadeer is analogous to the n-well 115 of Yoo.  The n- layer 204 of Abadeer is added under and surrounding the drain region 125 of Yoo.
Regarding claim 11, Yoo-Ching-Abadeer teaches all the limitations of the FinFET LDMOS device of claim 10, and also teaches wherein the second lateral dimension is less than the first lateral dimension (as combined in claim 10 above).   
Regarding claim 12, Yoo-Ching-Abadeer teaches all the limitations of the FinFET LDMOS device of claim 10, and also teaches wherein the second subfin portion has inwardly curved outer surfaces (as shown in Fig. 31C of Ching).  
Regarding claim 13, Yoo-Ching-Abadeer teaches all the limitations of the FinFET LDMOS device of claim 10, and also teaches wherein each subfin portion is within a trench isolation (2402, 2502 and 3014 in Fig. 31C of Ching), wherein the trench isolation has a bulbous cross-sectional shape (the shape from the bulging sidewalls of 3014) adjacent the second subfin portion.  
Regarding claim 14, Yoo-Ching-Abadeer teaches all the limitations of the FinFET LDMOS device of claim 10, and also teaches wherein a portion of the first subfin 16/919,2254/8portion is within the drain extension region (as combined in claim 10 above, the drain extension region includes the n- layer 204 of Abadeer and the n drift region 115 of Yoo.  At the same time, the regions of the fins outside of the channel region, i.e. region under the gate, do not include a buried oxide layer 3014 of Ching, and thus, are identified as first subfin portion.  So the subfin portion where the drain 125 is located is identified as the first subfin portion.  This region is within the drain extension region).  
Regarding claim 16, Yoo-Ching-Abadeer teaches all the limitations of the FinFET LDMOS device of claim 10, and further comprising a trench isolation (2402 and 2502 in Fig. 28A of Ching which correspond to 105 in Fig. 3 of Yoo) in the n-well within the drain extension region and adjacent to the drain region.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Ching.
Regarding claim 17, Yoo teaches a method (method for forming the LDMOS finFET in Figs. 1-4 of Yoo), comprising: 
forming a semiconductor fin (F1) having a first longitudinal extent (region of fin F1 from gate electrode 140 to end of body contact 112 in Fig. 2) and a second longitudinal extent (region of fin F1 from gate electrode 140 to end of body contact 112 in Fig. 2), and 
forming a metal gate structure (140, as described in [0055] of Yoo) over the semiconductor fin.  
But Yoo does not teach that the semiconductor fin having: an upper fin portion having a uniform lateral dimension in the first longitudinal extent and the second longitudinal extent, a first subfin portion under the upper fin portion in the first longitudinal extent having a first lateral dimension, and a second subfin portion under the upper fin portion in the second longitudinal extent having a second lateral dimension different than the first lateral dimension.
Ching teaches a method of forming an NMOS finFET (Fig. 22A-31F of Ching).  The method comprises: forming a plurality of fins (2302 in Fig. 23A) on a substrate (2202b); forming a dummy gate structure (2912 in Fig. 29A) and associated S/D structure (2918); removing the dummy gate structure (see Fig. 30A of Ching) to expose the channel region (3008) of the fins; forming buried oxide regions (3014 in Figs. 30A and 31C) on the sidewalls of the middle of the fins (see [0052]-[0053] of Ching); forming a metal gate structure over the fins (3106 in Fig. 31A of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the buried oxide regions (3014 in Fig. 30A of Ching) as according to Ching in the channel region of Cheng, in order to increase the isolation of the channel portion of adjacent fins (see Abstract of Ching).
As incorporated, the semiconductor fin would have an upper fin portion (2302 in Fig. 28A) which has a uniform lateral dimension (as indicated in Figs. 28A of Ching, the portion 2302 has uniform width along its entire length) in the first longitudinal extent (portion of fin F1 from under the gate 140 to the end of body contact 112 in Fig. 2 of Yoo) and the second longitudinal extent (portion of fin F1 from under the gate 140 to the end of body contact 112 in Fig. 2 of Yoo), a first subfin portion (portion 2302m in first longitudinal extent as defined above, which is labeled in Fig. 25B of Ching) under the upper fin portion in the first longitudinal extent having a first lateral dimension (width of the portion 2302m in the S/D region), and a second subfin portion (portion of 2302m in the channel region at the same level as the buried oxide 3014, as shown in Fig. 31C of Ching) under the upper fin portion in the second longitudinal extent (the second longitudinal extent as defined above also includes some portion of the channel region) having a second lateral dimension (width of the second subfin portion as defined above) different than the first lateral dimension (as shown in Fig. 30A and [0052] of Ching, the buried oxide 3014 is only formed in the channel region.  As shown in Fig. 31C, this buried oxide 3014 extends into the fin, so the width of the second subfin portion as defined above is smaller than that of the first subfin portion).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Ching, as applied to claim 17 above, and further in view of Abadeer.
Regarding claim 20, Yoo in view of Ching teaches all the limitations of the method of claim 17, and also teaches the method further comprising, prior to forming the metal gate structure (as indicated in [0056], the metal gate 140 of Yoo is formed last by a replacement gate process): 
forming a p-well (206 in Fig. 2 of Yoo) in part of the first longitudinal extent; 
forming an n-well (208) in at least the second longitudinal extent; 
16/919,2256/8forming a source region (120) in the p-well; 
forming a drain region (125) in the n-well.
But Yoo in view of Ching does not teach that the method comprises: forming a drain extension region in the n-well, wherein the second subfin portion is within the drain extension region.
Abadeer teaches a NMOS LDMOS device (Fig. 2 of Abadeer).  The device comprises a n+ drain region (206); a n-drift region (202) and a n- layer (204) forming an extended drain region (as stated in column 3 lines 43-45 of Abadeer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added an extended drain region, as taught by Abadeer, in Yoo-Ching device in order to improve the breakdown voltage of the device.
As incorporated, the n-drift region 202 of Abadeer is analogous to the n-well 115 of Yoo.  The n- layer 204 of Abadeer is added under and surrounding the drain region 125 of Yoo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822